966 F.2d 1443
1992-1 Trade Cases  P 69,888
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Beverly C. MOORE, Jr., Appellant,andHugh DEADWYLER;  John Alexander;  Mary Alexander;  LouAmato; John Anderson;  Banwell, White & Arnold, Inc.;  DavidBaumer;  Joan Baumer;  Virginia Beitler;  Jack Bertges;Wayne Bowman;  Eugene Brown;  James A. Bunn;  EdwardCampeau;  Peter Chakales;  Anthony Cincirpini;  OtisClampitt;  Burton Cohen;  Hollis Cohen;  Harry Cole;Kathryn Colegrove;  E. W. Craig;  Henry Cruz;  Norma Cruz;Charlene G. Dahle;  Elkins Dahle;  Donald Daigle;  MargaretDaigle; Nicholas Defeo;  Robert Delsole;  Arlene Diehl;Thomas Dunn; Loretta Filitske;  Kevin Findley;  JosephFiorentino;  Don Furnas; June Gallagher;  Raymond Gatti;Wesley Goodin;  Michael B. Gross; Franklin Haas;  BarbaraHaas;  Shari Haas;  Donna Hammond;  Harold Harris;  AlbertJ. Havranek;  Sulo Heikkinen;  Tony Henson; Kathleen Hoxie;J. D. Hughes;  Betty Hughes;  Hans Jorgensen; Kevin Jorrey;Judith Kajder;  R. B. Kellogg;  Norman Kirshner; KennethKlamforth;  Mary E. Kostewicz;  Joan Koven;  Victor Kress;Robert Kropkowski;  Joan Lawlor;  Sharon Leiser;  G. SethLeyman; Eddie Machen;  Debra Mangus;  Curt Matthews;  C.Douglas Mcarthur; Donald McConnell;  Katherine McConnell;Mark McCune;  Con McDonald;  William McDonnell;  MarciaMilton;  Sterling Moffat; Ralph Montgomery;  Jan Moore;  AnnMorrow;  Jan Nemec;  Gregg Nemec;  Linda Nolker;  PamelaHall O'Connor;  Stuart H. Orkin; Daniel O'Shea;  BernadetteO'Shea;  Kenneth Parker;  Morris Parker; R. W. Patton;Eleanor Pettis;  Robert Placious;  Theresa Poprocky; BarbaraPounders;  Orval Rader;  John Raimondi;  Frances Reichman;Ann Roberts;  Michael Roberts;  C. Wayne Robinson;  JohnRobson; Richard Rolf;  Dalton Rose;  Beverly Ross;  WilliamRowell;  Charlotte Rowell;  Dennis Schmidt;  Linda Shelton;Richard Shirk; Tony Small;  Edward Smith;  Jean Smith;Bobby Smith; Frank Snipes;  Elmer Stumpf;  Nicholas Tavani;Margaret Thompson; William Trautman;  Harry Turner;  KennethVargo;  Mary Vargo; Donald G. Vestal;  Jill Voran;  MarkWadsworth;  George West;  W. D .White; Suzanne Willis;Albert Wood;  John Wooley;  Patricia Wooley;  Herman Yard;Andrew Young;  Steven R. Baer;  Geri-Allen Baer;  DwightBall; Stephen Bennett;  Ellen J. Boyce;  David Burdette;Richard N. Decker; Teresa Diamond;  Steven Newpol; JosephineFitzpatrick;  Timothy Fitzpatrick;  Harry Fox;  Sarah H.Jackson;  Leslie A. Kent;  Ruth Levin;  Jerome Levin;  KevinL.  Martin;  Eugene Monay;  Barbara Pearl; Ted J. Plott;Sandra R.  Plott;  Valerie Quinn;  Patrick Raviola; ThomasShaffer; Stephen Shelley;  Martin Sherman;  Nancy Sherman;Nick Starkovsky; Lucia Starkovsky;  Philip Symonds;Katherine Thomas and James Williamson, Plaintiffs,v.VOLKSWAGEN OF AMERICA, INCORPORATED;  Volkswagen AG,Defendants-Appellees.Hugh DEADWYLER;  Lou Amato;  John Anderson;  Banwell, White& Arnold, Inc.;  David Baumer;  Joan Baumer;  VirginiaBeitler;  Jack Bertges;  Eugene Brown;  James A. Bunn;Edward Campeau;  Ann Caulfield;  Peter Chakales;  AnthonyCincirpini;  Otis Clampitt; Frederick Coholan;  Burton CohenHollis Cohen;  Harry Cole; Kathryn Colegrove;  E. W.Craig;  Henry Cruz;  Norma Cruz; Charlene G. Dahle;  ElkinsDahle;  Nicholas Defeo;  Robert Delsole; Arlene Diehl;Thomas Dunn;  Loretta Filitske;  Kevin Findley; JosephFiorentino;  Don Furnas;  June Gallagher;  Raymond Gatti;Wesley Goodin;  Michael B. Gross;  Franklin Hass;  BarbaraHaas; Shari Hass;  Donna Hammond;  Harold Harris;  albert J.Havranek; Sulo Heikkinen;  Tony Henson;  Kathleen Hoxie;  J.D. Hughes; Betty Hughes;  Hans Jorgensen;  Kevin Jorrey;Judith Kajder;  R. B . Kellogg;  Norman Kirshner;  Mary E.Kostewicz;  Joan Koven;  Victor Kress;  Robert Kropkowski;Joan Lawlor;  Sharon Leiser;  G. Seth Leyman;  Eddie Machen;Debra Mangus;  Patrick Matthews;  Curt Matthews;  C.Douglas McArthur;  Donald McConnell;  Katherine McConnell;Mart McCune;  Con McDonald;  William McDonnell;  MarciaMilton;  Sterling Moffat;  Ralph Montgomery;  Ann Morrow;Jan Nemec;  Gregg Nemec;  Linda Nolker;  Pamela HallO'Connor;  Stuart H . Orkin;  Daniel O'Shea;  BernadetteO'Shea;  Kenneth Parker;  Morris Parker;  R. W. Patton;Eleanor Pettis;  Robert Placious;  Theresa Poprocky;Barbara Pounders;  Orval Rader;  John Raimondi;  FrancesReichman;  Ann Roberts;  Michael Roberts;  C. WayneRobinson;  John Robson;  Richard Rolf;  Dalton Rose;Beverly Ross;  William Rowell; Charlotte Rowell;  Mark E.Ryan;  Dennis Schmidt;  Linda Shelton; Richard Shirk;Edward Smith;  Jean Smith;  Bobby Smith;  Frank Snipes;Elmer Stumpf;  Nicholas Tavani;  Margaret Thompson; WilliamTrautman;  Harry Turner;  Kenneth Vargo;  Mary Vargo; DonaldG. Vestal;  Jill Voran;  Mark Wadsworth;  George West;  W. D. White;  Suzanne Willis;  Albert Wood;  John Wooley;Patricia Wooley;  Herman Yard;  Andrew Young;  Steven R.Baer;  Geri-Allen Baer;  Dwight Ball;  Stephen Bennett;Ellen J. Boyce; David Burdette;  Richard N. Decker;  TeresaDiamond;  Steven Newpol; Josephine Fitzpatrick;  TimothyFitzpatrick;  Harry Fox;  Sarah H. Jackson;  Leslie A. Kent;Ruth Levin;  Jerome Levin;  Kevin L. Martin;  Eugene Monay;Barbara Monay;  Donald L. Patterson; Patrick K. Pearl;  TedJ. Plott;  Sandra R. Plott;  Valerie Quinn; Patrick Raviola;Thomas Shaffer;  Stephen Shelley; Martin Sherman;  NancySherman;  Nick Starkovsky;  Lucia Starkovsky;  PhilipSymonds; Katherine Thomas and James Williamson, Plaintiffs,andCarl SHOOLMAN, Appellee,v.VOLKSWAGEN OF AMERICA, INCORPORATED; VOLKSWAGEN AG,Defendants-Appellees.Carl SHOOLMAM;  Shoolman Law Firm. P.C., Appellees,andHuch DEADWYLER;  John Alexander;  Mary Alexander;  LouAmato;  John Anderson;  Banwell, White & Arnold, INC.;David Baumer;  Joan Baumer;  Virginia Beitler;  JackBertges;  Wayne Bowman;  Eugene Brown;  James A. Bunn;Edward Campeau;  Peter Chakales;  Anthony Cincirpini;  OtisClampitt;  Burton Cohen;  Hollis Cohen;  Harry Cole;Kathryn Colegrove;  E. W. Craig;  Henry Cruz;  Norma Cruz;Charlene G. Dahle;  Elkins Dahle;  Donald Daigle;  MargaretDaigle;  Nicholas Defeo;  Robert Delsole;  Arlene Diehl;Thomas Dunn;  Loretta Filitske;  Kevin Findley;  JosephFiorentino;  Don Furnas;  June Gallagher;  Raymond Gatti;Wesley Goodin;  Michael B. Gross;  Franklin Haas;  BarbaraHaas;  Shari Haas;  Donna Hammond;  Harold Harris;  AlbertJ. Havranek;  Sulo Heikkinen;  Tony Henson;  Kathleen Hoxie;J. D. Hughes;  Betty Hughes;  Hans Jorgensen;  KevinJorrey;  Judith Kajder;  R. B. Kellogg;  Norman Kirshner;Kenneth Klamforth;  Mary E. Kostewicz;  Joan Koven;  VictorKress;  Robert Kropkowski;  Joan Lawlor;  Sharon Leiser;  G.Seth Leyman;  Eddie Machen;  Debra Mangus;  Curt MatthewS;C. Douglas McArthur;  Donald MCConnell;  KatherineMcConnell;  Mark McCune;  Con McDonald;  William MCDonnell;Marcia Milton;  Sterling Moffat;  Ralph Montgomery;  JanMoore;  Ann Morrow;  Jan Nemec;  Gregg Nemec;  Linda Nolker;Pamela Hall O'Connor;  Stuart H. Orkin Daniel O'Shea;Bernadette O'Shea;  Kenneth Parker;  Morris  Parker; R. W.Patton;  Eleanor Pettis;  Robert Placious;  TheresaPoprocky;  Barbara Pounders;  Orval Rader;  John Raimondi;Frances  Reichman; Ann Roberts;  Michael Roberts;  C. WayneRobinson;  John  Robson; Richard Rolf;  Dalton Rose;Beverly Ross;  William Rowell;  Charlotte Rowell;  DennisSchmidt;  Linda Shelton;  Richard Shirk;  Tony Small;Edward Smtih;  Jean Smith;  Bobby Smith;  Frank Snipes;Elmer Stumpf;  Nicholas Tavani;  Margaret Thompson; WilliamTrautman;  Harry Turner;  Kenneth Vargo;  Mary Vargo; DonaldG. Vestal;  Jill  Voran;  Mark Wadsworth;  George West;  W.D. White;  Suzanne Willis;  Albert Wood;  John Wooley;Patricia Wooley;  Herman Yard;  Andrew Young;  Steven R.Baer;  Geri-Allen Baer;  Dwight Ball;  Stephen Bennett;Ellen J. Boyce;  David Burdette;  Richard N. Decker;  TeresaDiamond;  Steven Newpol;  Josephine Fitzpatrick;  TimothyFitzpatrick;  Harry Fox;  Sarah H. Jackson;  Leslie A. Kent;Ruth Levin;  Jerome Levin;  Kevin L. Martin;  Eugene Monay;Barbara Monay;  Donald L. Patterson;  Patrick K. Pearl;Ted J. Plott;  Sandra R. Plott;  Valerie Quinn;  PatrickRaviola;  Thomas Shaffer;  Stephen Shelley;  Martin Sherman;Nancy Sherman;  Nick Starkovsky;  Lucia Starkovsky;  PhilipSymonds;  Katherine Thomas and James Williamson; Plaintiffs,v.VOLKSWAGEN OF AMERICA, INCORPORATED;  Volkswagen AG,Defendants-Appellants.Carl SHOOLMAM;  Shoolman Law Firm. P.C., Appellees,andHugh DEADWYLER;  John Alexander;  Lou Amato;  John Anderson;Banwell, White & Arnold, Inc.;  David Baumer;  Joan Baumer;Virginia Beitler;  Jack Bertges;  Wayne Bowman;  EugeneBrown;  James A. Bunn; Edward Campeau;  Peter Chakales;Anthony Cincirpini;  Otis Clampitt;  Burton Cohen;  HollisCohen;  Harry Cole;  Kathryn Colegrove;  E. W. Craig;  HenryCruz;  Norma Cruz;  Charlene G. Dahle; Donald Daigle;Margaret Daigle;  Nicholas Defeo;  Robert Delsole;  ArleneDiehl;  Thomas Dunn;  Loretta Filitske;  Kevin Findley;Joseph Florentino;  Don Furnas;  June Gallagher; RaymondGatti;  Wesley Goodin;  Michael B. Gross;  Franklin Haas;Barbara Haas;  Shari Haas;  Donna Hammond;  Harold Harris;Albert; J. Havranek; Sulo Heikkinen;  Tony Henson;  KathleenHoxie;  J. D. Hughes;  Hans Jorgensen;  Kevin Jorrey;Judith Kajder;  R. B. Kellogg;  Norman Kirshner;  KennethKlamforth;  Mary E. Kostewicz;  Joan Koven;  Victor Kress;Robert Kropkowski;  Joan Lawlor;  Sharon Leiser;  G. SethLeyman;  Eddie Machen;  Debra Mangus;  Curt Matthews;  C.Douglas McArthur;  Donald McConnell;  Katherine McConnell;Mark McCune;  Con McDonald;  William McDonnell;  MarciaMilton;  Sterling  Moffat;  Ralph Montgomery;  Jan Moore;Ann Morrow;  Jan Nemec;  Gregg Nemec;  Linda Nolker;  PamelaHall O'Connor;  Stuart H. Orkin;  Daniel O'Shea;  BernadetteO'Shea;  Kenneth Parker;  Morris Parker;   R. W. Patton;Eleanor Pettis;  Robert Placious;  Theresa Poprocky;Barbara Pounders;  Orval Rader;  John Raimondi;  FrancesReichman;   Ann Roberts;  Michael Roberts;  C. WayneRobinson;  John Robson;   Richard Rolf;  Dalton Rose;Beverly Ross;  William Rowell;   Charlotte Rowell;  DennisSchmidt;  Linda Shelton;  Richard Shirk;   Tony Small;Edward Smith;  Jean Smith;  Bobby Smith;  Frank  Snipes;Elmer Stumpf;  Nicholas Tavani;  Margaret  Thompson;William Trautman;  Harry Turner;  Kenneth Vargo;  MaryVargo;   Donald G. Vestall;  Jill Voran;  Mark Wadsworth;George West;   W. D. White;  Suzanne Willis;  Albert Wood;John Wooley;   Patricia Wooley;  Herman Yard;  Andrew Young;Steven R. Baer;   Geri-Allen Baer;  Dwight Ball;  StephenBennett;  Ellen J. Boyce;   David Burdette;  Richard N.Decker;  Teresa Diamond;  Steven  Newpol;  JosephineFitzpatrick;  Timothy Fitzpatrick;  Harry Fox;   Sarah H.Jackson;  Leslie A. Kent;  Ruth Levin;  Jerome Levin;Kevin L. Martin;  Eugene Monay;  Barbara Monay;  Donald L.Patterson;  Patrick K. Pearl;  Ted J. Plott;  Sandra R.Plott;   Valerie Quinn;  Patrick Raviola;  Thomas Shaffer;Stephen Shelley;   Martin Sherman;  Nancy Sherman;  NickStarkovsky;  Lucia Starkovsky;   Philip Symonds;  KatherineThomas and James Williamson,   Plaintiffs,v.VOLKSWAGEN OF AMERICA, INCORPORATED, Volkswagen AG,Defendants-Appellants.
Nos. 91-2021, 91-2031, 91-2118, & 91-2135.
United States Court of Appeals,Fourth Circuit.
Argued:  February 3, 1992Decided:  June 25, 1992

Appeals from the United States District Court for the Western District of North Carolina, at Statesville.  Woodrow Wilson Jones, Senior District Judge.  (CA-85-38-ST-C)
Argued:  Beverly Cooper Moore, Jr., Moore & Brown, Washington, D.C.;  Mitchell T. Williams, Williams & Williams, Rochester, New York, for Appellants.
Daniel Vladimir Gsovski, Herzfeld & Rubin, P.C., New York, New York, for Appellees.
On Brief:  Sandra Benson Brantley, Moore & Brown, Washington, D.C.; B. Ervin Brown, II, Moore & Brown, WinstonSalem, North Carolina;  Carl Shoolman, Shoolman Law Firm, P.C., Rochester, New York;  Charles R. Watkins, Sachnoff, Weaver & Rubinstein, LTD., Chicago, Illinois, for Appellants.
Bynum M. Hunter, Catherine C.  Eagles, Smith, Helms, Mulliss & Moore, Greensboro, North Carolina; William F. Womble, Jr., Robert C. Dortch, Womble, Carlyle, Sandridge & Rice, Winston-Salem, North Carolina, for Appellees.
W.D.N.C.
AFFIRMED.
Before ERVIN, Chief Judge, RUSSELL, Circuit Judge, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Hugh Deadwyler and other Volkswagen owners brought a class action against Volkswagen alleging breach of the implied warranty of merchantability under the Magnuson-Moss Warranty Act of 1975, 15 U.S.C. §§ 2301-2312, and violation of state laws prohibiting unfair or deceptive acts or practices.  The case was tried before a jury that returned a verdict for Volkswagen.  This court affirmed and remanded for consideration of motions for attorney's fees or sanctions.   Deadwyler v. Volkswagen of America, Inc., 884 F.2d 779 (4th Cir. 1989).


2
On remand, Volkswagen sought sanctions against plaintiffs' attorneys, who in turn sought counter-sanctions against Volkswagen's counsel.  Volkswagen also sought statutory attorney's fees against the class action plaintiffs under state statutes authorizing fee awards to prevailing parties.


3
The district court awarded attorney's fees of $42,350.98.  It based this award on the fees of local counsel in the states with prevailing party fee-shifting statutes.  The award did not include fees for Volkswagen's lead counsel.


4
The court subsequently ruled on the sanctions motions in  Deadwyler v. Volkswagen of America, Inc., 134 F.R.D. 128 (W.D.N.C. 1991).  It sanctioned one of plaintiffs' attorneys, Carl Shoolman, pursuant to 28 U.S.C. § 1927 and the inherent powers of the court.  It found that when Shoolman solicited plaintiffs he told them that there would be no risks or obligations, that he did not advise his clients of substantial settlement offers, and that the plaintiffs did not authorize him to conduct settlement negotiations.  The court denied Volkswagen's sanctions motion with respect to the other attorneys representing the plaintiffs, and denied the counter-sanctions motion against Volkswagen's counsel.


5
In an order dated May 6, 1991, the district court imposed sanctions of $130,973.79 against Shoolman.  It arrived at this number by combining the attorney's fees of $42,350.98 imposed against the plaintiffs with the bill of costs submitted by Volkswagen of $88,622.81.  The court also relieved the plaintiffs of all liability for costs and attorney's fees, in effect shifting their liability to Shoolman.  The district court provided that Volkswagen could enforce this judgment solely against the proceeds of a judgment for attorney fees entered for Shoolman against Volkswagen in a separate action.


6
The award of attorney's fees, the sanctions against Shoolman, the denial of sanctions against the other attorneys, and the denial of sanctions against Volkswagen's counsel were consolidated for appeal.  Because the district court exonerated the plaintiffs from paying attorney's fees, their appeal of attorney's fees is moot.


7
We review a district court's decision to impose sanctions for abuse of discretion.   Cooter & Gell v. Hartmarx Corp., 496 U.S. 384 (1990) (Rule 11);   Blue v. United States Department of the Army, 914 F.2d 525, 538-39 (4th Cir. 1990).  Upon consideration of the record, briefs, and argument, we find with respect to each appeal that the district court acted within its discretion.  Accordingly, we affirm on the reasoning of the district court.

AFFIRMED